The plaintiffs sued to enforce building restrictions, and a judge of the Superior Court adopted a master’s report and ordered judgment for the defendants. The sole contention of the plaintiffs on this appeal is that the judge erred in awarding to the defendant Leo Porretti counsel fees in excess of statutory costs. We transferred the case to this court on our own motion, and we uphold the plaintiffs’ contention. See Bournewood Hosp., Inc. v. Massachusetts Comm’n Against Discrimination, 371 Mass. 303, 312-313 (1976), and cases cited. Since the judgment was entered January 7,1976, it was not subject to G. L. c. 231, §§ 6E-6G, inserted by St. 1976, c. 233, § 1. See Goodwin Bros. Leasing v. Nousis, 373 Mass. 169, 177 n.3 (1977). The judgment is to be modified to omit the award of counsel fees to Porretti. As so modified, the judgment is affirmed.

So ordered.

Gerald M. Saxe for Leo Porretti.
James R. McMahon, Jr., for the plaintiffs.